 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         Javier Castillo,
                                                              CASE NO. 3:18-cv-05796-RBL-JRC
11                                Plaintiff,
                                                              ORDER
12                 v.

13         WCC Superintendent,

14                                Defendant.

15

16          Before the Court is plaintiff’s motion for appointment of counsel. Dkt. 17. Defendants

17   filed a response opposing plaintiff’s motion. Dkt. 18.

18          There is no constitutional right to appointed counsel in a § 1983 civil action, and whether

19   to appoint counsel is within this Court’s discretion. Storseth v. Spellman, 654 F.2d 1349, 1353

20   (9th Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir.

21   1995). Appointment of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1) requires

22   “exceptional circumstances.” See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing

23   former 28 U.S.C. § 1915(d) (1996)), overruled on other grounds, 154 F.3d 952 (1998). To

24   decide whether exceptional circumstances exist, the Court must evaluate “both ‘the likelihood of


     ORDER - 1
 1   success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of

 2   the complexity of the legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

 3   Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). “Neither of these

 4   factors is dispositive and both must be viewed together[.]” Id.

 5           Plaintiff alleges that he cannot afford to hire an attorney, no attorney will take his case,

 6   the issues are complex, he speaks and writes limited English, and has no legal training, and he is

 7   currently housed in maximum custody with limited access to the law library. Dkt. 17.

 8           Here, plaintiff has not shown that he is likely to succeed on the merits of his case or

 9   shown an inability to articulate his claims in a fashion that is understandable to the Court. For

10   example, although plaintiff alleges he speaks and writes “very limited English,” plaintiff does

11   not allege that he is unable to read, write, or understand English. Dkt. 17 at 1-7. Moreover,

12   plaintiff has clearly articulated his claims in two complaints and in various motions, see Dkts. 5,

13   6, 8, 9, 17, thus, his allegations that he is not proficient in the English language are inconsistent

14   with the record, see id. His pleadings before the Court demonstrate that he is able to understand

15   the legal standards applicable to his § 1983 claims and communicate the factual basis for those

16   claims. See id.

17           In addition, this is not a complex case nor do plaintiff’s § 1983 claims entitle him to

18   representation. See Storseth, 654 F.2d at 1353. “Most actions require development of further

19   facts during litigation and a pro se litigant will seldom be in a position to investigate easily the

20   facts necessary to support the case. If all that was required to establish successfully the

21   complexity of the relevant issues was a demonstration of the need for development of further

22   facts, practically all cases would involve complex legal issues.” Wilborn, 789 F.2d at 1331. The

23   Court also notes “[p]laintiff’s incarceration and limited access to legal materials are not

24


     ORDER - 2
 1   exceptional factors constituting exceptional circumstances that warrant the appointment of

 2   counsel. Rather, they are the type of difficulties encountered by many pro se litigants.” Dancer v.

 3   Jeske, 2009 WL 1110432, *1 (W.D. Wash. Apr. 24, 2009).

 4          Thus, Court finds that plaintiff has not shown the exceptional circumstances required for

 5   the appointment of counsel. Plaintiff’s motion to appoint counsel (Dkt. 17) is therefore denied

 6   without prejudice.

 7          Dated this 11th day of July, 2019.

 8

 9

10                                                        A
                                                          J. Richard Creatura
11
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
